DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/15/2022 has been entered.
 	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Status
Applicants' response, filed 05/15/2022, is acknowledged and entered.  No claims were amended, cancelled, or newly added.  Claims 1-38 are pending and under examination.

Status of Rejections Set Forth in the Nov. 16, 2021 Final Office Action
In reply to the rejection of claims 1-38 under 35 U.S.C. §112, 2nd Paragraph as being indefinite for their recitation of “…after comparing the level of MGST1 to that of a control sample…” and “…administering to the animal…after comparing the level of MGST1 to that of a control sample…”, as set forth at p.3-4 of the previous Office Action dated Nov. 16, 2021, Applicant traverses, asserting that the Examiner’s rejection amounts to the Examiner’s preference of suitable claim language. (Response at p.14-15.) Applicants assert that they have provided “definitions and/or discussion of the term and phrase raised in the rejection” and that one of ordinary skill when reading the specification would fully understand the metes and bounds of the rejected term and phrase. (Response at p.15.) The Examiner has carefully considered Applicants’ arguments but is not persuaded.  While it is certainly true that Applicants refer to a “control sample”, they do not provide any limiting definition as to what this control sample is. For example, [0083], which is referenced by Applicants in their arguments as providing “definitions and/or discussion of the term and phrase raised in the rejection”, merely discloses a control sample could be non-cancer cells from an animal (e.g., the same animal or the same species of animal), cancer cells from an animal (e.g., the same animal or the same species of animal), cancer cells from an animal that are not chemo-resistant cancer cells (e.g., the same animal or the same species of animal), or cancer cells from an animal that are not cancer-therapy-resistant cancer cells (e.g., the same animal or the same species of animal).  That is the very basis of the rejection – without knowing control sample to which the MGST1 level in a sample of cancer cells from the animal having cancer is being compared, there is no way for the skilled artisan to know whether the expression level is increased or decreased.  Furthermore, it is not at all clear whether increased or decreased MGST1 level in a sample of cancer cells from the animal having cancer is required to be observed and Applicants have not addressed this aspect of the rejection at all. For example, Applicants disclose that the control sample can be “cancer cells from an animal (e.g., the same animal or the same species of animal)”.  Is it really Applicants’ intent that the claims encompass determining MGST1 level in two different samples of cancer cells from the same animal?  At bottom, recitation of “a control sample” is indefinite because it is infinitely broad.  As discussed in the rejection, one could select any “control sample” having any predetermined level of MGST1 such that any given level of MGST1 in cancer cells from the treated animal is the same as, higher than, or lower than that of the “control sample”. If it is Applicants’ intent that MGST1 level in cancer cells from an animal are compared to the MGST1 level of non-cancer cells from the animal and the claimed compounds administered to the animal if the level of MGST1 in the cancer cells from the animal is higher than that in non-cancer cells from the animal, Applicant is invited to amend the claims to recite as much.  Accordingly, the rejection is maintained for the reasons of record and as reiterated below.  
In reply to the 35 U.S.C. §103 rejection of claims 1-38 as being unpatentable over Hammond et al. and Bates et al. in view of Meng et al., Chaib et al., and Linnerth et al., as set forth at p.4-19 of the previous Office Action dated Nov. 16, 2021, Applicants have not amended the claims. Rather, Applicants present substantially the same arguments they made in the reply filed  09/07/2021.  In fact, it appears Applicants copied and pasted substantially the same arguments they made then that the Examiner already replied to in the Final Office Action mailed 11/16/2021.  The Examiner’s response to these arguments of no reasonable expectation of success, hindsight, and lack of motivation as set forth in the prior Office Action mailed 11/16/2021 at p.19-22 are herein incorporated by reference in their entirety and applied equally to Applicants’ reiteration these same arguments.  Applicants have now also additionally filed a Declaration under 1.132 by inventor Paula J. Bates.  Declarant Bates opines that the results of the compound XB05 in the NCI60 human tumor cell line panel reveal that XB05 “has an unusual pattern of activity in the NCI60 screen, unlike any other existing cancer drug, indicating a novel mechanism of action”. (Bates Declaration at p.2, ¶5.)  In support of this assertion, Declarant submits Figure A, which shows XB05 Total Growth Inhibition (TGI) and MGST1 RNA levels in different cancer cell lines.  Declarant presents absolutely no comparative data whatsoever so it is unclear how Declarant can conclude that XB05 “has an unusual pattern of activity in the NCI60 screen, unlike any other existing cancer drug, indicating a novel mechanism of action”.  Declarant also does not explain why many cancer cell lines that are more sensitive to XB05, e.g., HCT-116 colon cancer cells, did not have increased expression of MGST1. 

    PNG
    media_image1.png
    85
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    56
    687
    media_image2.png
    Greyscale

Or how NCI-H322M NSCLC cells that have increased expression of MGST1 were not inhibited by XB05.

    PNG
    media_image3.png
    110
    683
    media_image3.png
    Greyscale

If MGST1 expression predictably correlates to cancer cell inhibition as asserted by Applicants and Declarant and is “unlike any other existing cancer drug, indicating a novel mechanism of action”, how does Declarant explain the sensitivity of HCT-116 colon cancer cells to XB05 and the insensitivity of NCI-H332M to XB05?  Further, even if the Examiner accepted that increased expression of MGST1 in cancer cells correlates to increased sensitivity of the cancer cells to XB05, the claims do not even require that MGST1 level is increased in the cancer cells of the treated animal and are not limited to administering XB05. Further still, the cited prior art proves, with in vivo working examples, that XB05 is effective in inhibiting tumor growth of A549 NSCLC tumors. (Hammond et al.)   These are the same cells Declarant refers to Figure C where XB05 and XB05a were show to inhibit proliferation in vitro.  However, as evidenced by Hammond et al., XB05 was already known to inhibit A549 tumors in vivo.  Even if MGST1 expression correlates in some way to increased effectiveness of XB05 the claims do not even require that MGST1 level is increased in the cancer cells of the treated animal.  Expression of MGST1 in A549 tumors appears to be a natural property of A549 tumors (Figure C) and the prior art teaches XB05 is effective in inhibiting A549 tumor growth in vivo and provides a person of ordinary skill in the art with the requisite means and motivation to measure MGST1 levels in cancer cells.  The Examiner is not persuaded that the Bates Declaration demonstrates an unexpected results commensurate in scope with the instant claims.  A compound of the claims was already screened against the same NCI60 human cancer cell line panel used by Applicants. (Hammond et al. at Figure 1A.)  Cancer cells naturally do or do not have a level of MGST1 expression.  The claimed compounds are disclosed in the prior art as anticancer agents, regardless of MGST1 level.  The prior art suggests provides a person of ordinary skill in the art with the requisite means and motivation to measure MGST1 levels in cancer cells.  A person of ordinary skill in the art would reasonably expect administration of a compound of the invention, e.g., XB05, would be effective in treating cancer, e.g., inhibiting tumor growth of A549 NSCLC tumors, because that is precisely what the cited prior art teaches.  The alleged lack of reasonable expectation of success in the art because the correlation of MGST1 with the claimed compounds as asserted by Declarant is only identified by the as-filed application is not persuasive to overcome the rejection because the cited prior art already proved that XB05 inhibited cancer cell proliferation of numerous human cancer cell lines in vitro and inhibited A549 NSCLC tumor growth in vivo (Hammond et al.)  The compound was screened against the same NCI60 human cancer cell line panel used by Applicants and A549 NSCLC is the same cell line Declarant refers to Figure C of the Declaration as having MGST1 expression.  Clearly, a person of ordinary skill in the art would have a reasonable expectation that MGST1 level could be predictably measured in a cancer cell and compared to “a control level” and that a compound of the claims, e.g., XB05, would be effective in treating cancer. Accordingly, the rejection is maintained for the reasons of record and as reiterated below.  
In reply to the rejection of claims 1-38 are rejected as allegedly being unpatentable over i) claims 1-36 of U.S. Patent No. 8,207,381 to Hammond et al. ("the '381 patent”) and ii) claims 1-19 of U.S. Patent No. 8,703,829 to Hammond et al. ("the '829 patent"), both in view of Hammond, Meng, Chaib, and Linnerth, as set forth at p.22-27 of the previous Office Action dated Nov. 16, 2021, Applicants argue the rejections primarily assert the same arguments as those in the obviousness rejection.  Applicants submit a prima facie case of obviousness has not been established for the reasons discussed above.  In response, the Examiner’s response to Applicants’ arguments as they pertain to the obviousness rejection above are herein applied equally in response to Applicants’ traversal of the obviousness-type double patenting rejections.  At bottom, Applicants’ are not entitled to extend their patent protection for methods of treating cancer in an animal comprising administering to the animal a claimed compound by reciting an obvious measurement of MGST1 levels in cancer cells from the animal.  Accordingly, the rejection is maintained for the reasons of record and as reiterated below.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 05/15/2022 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 has been amended to recite the limitation “…after comparing the level of MGST1 to that of a control sample…”.  The metes and bounds of the claims are unclear because without knowing what the “control sample” is, a person of ordinary skill in the art would have no way of knowing whether levels of MGST1 are increased or decreased relative to the “control sample”.  Put differently, any given level of MGST1 in a sample of cancer cells could be construed to be comparable to any given level in a “control sample” simply by changing the relative “control sample” to something that has a similar level of MGST1 as the sample from cancer cells of the animal.  
Furthermore, while the claim recites “…administering to the animal…after comparing the level of MGST1 to that of a control sample…”, it is unclear whether any specific comparative result is required in order for the composition to be administered to the animal, i.e., that the level in the sample is higher compared to the level in the control sample, or whether the claims are intended to encompass administration to the animal regardless of the level of MGST1 in the sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-38 remain rejected under 35 U.S.C. 103(a) as being unpatentable over HAMMOND ET AL. (WO 2008/098077 A2; Published August 14, 2008) and BATES ET AL. (US 2014/0329911 A1; Published Nov. 6, 2014) in view of MENG ET AL. (US 2016/0177399 A1; Published Jun. 23, 2016), CHAIB ET AL. (Neoplasia, 2001, vol. 3, no. 1, pages 43-52), and LINNERTH ET AL. (Int. J. Cancer, 2005, vol. 114, pages 977-982).

Claimed Invention
Claim 1 recites a method of treating an animal for cancer, comprising:
-    determining a level of MGST1 (microsomal glutathione S-transferase) in a sample comprising cancer cells from the animal having a cancer; and
-    administering to the animal one or more compositions comprising a compound of Formula (I):

    PNG
    media_image4.png
    38
    209
    media_image4.png
    Greyscale

after comparing the level of MGST1 to that of a control sample, wherein R1 and R2 are defined in Claim 1.
	Claims 2-38 depend directly or indirectly from Claim 1 and recite, inter alia, limitations limiting the scope of compounds of Formula (I), e.g., wherein the compound of Formula (I) is XB05, XB05a, 
    PNG
    media_image5.png
    210
    320
    media_image5.png
    Greyscale
, or 
    PNG
    media_image6.png
    99
    379
    media_image6.png
    Greyscale
.

Teachings of HAMMOND ET AL. (WO ‘077)
	Hammond et al. teach compounds that have anti-cancer activity of Formula (I) identical to the compounds of Formula (I) recited in the instant claims (p.1, l.17 to p.2, l.25). As per the instant claims, Hammond et al. teach a method of treating cancer in an animal comprising administering a compound of Formula (I) or a pharmaceutically acceptable salt thereof to the animal. (p.3, l.4-6; Claims 29-32.) Regarding Claims 1-2, the compounds of Formula (I) taught in Hammond et al. are identically defined as the claimed compounds of Formula (I). (p.1, l.17 to p.2, l.25.) Regarding Claim 3, Hammond et al. teach in one embodiment the compound of Formula (I) is not 6-bromo-6,6-difluoro-2-methylhex-4-yn-3-ol. (p.2, l.28-29.) Regarding Claims 4-16, Hammond et al. teach these same specific limitations for the R1 substituent. (p.6, l.30 to p.9, l.7.) Regarding Claims 17-18, Hammond et al. teach these same specific limitations for the R2 substituent. (p.9, l.8-9.) Regarding Claims 19-24, Hammond et al. teach the specific compound of Formula (I) of Formula (II), with identical substituent definitions. (p.9, l.10-21.) Regarding Claim 25, Hammond et al. teach a specific compound of Formula (I) is 1-bromo-1,1-difluoro-4-hydroxy-2-nonyne, which is designated by Applicants as XB05. (p.11, l.6-8). Regarding Claim 26, Hammond et al. teach a specific compound of Formula (I) is 
    PNG
    media_image7.png
    125
    513
    media_image7.png
    Greyscale
, which are the same compounds recited in Claim 26. (p.11, l.9-11.) Regarding Claims 27-29 and 32, Hammond et al. teach the compounds of Formula (I) can be formulated as pharmaceutical composition and administered to a mammalian host, such as a human patient, in a variety of forms adapted for the chosen route of administration, e.g., orally or parenterally, by intravenous, intramuscular, topical, or subcutaneous routes. (p.14, l.5-8; Claim 33.) Regarding Claim 31, Hammond et al. teach a suitable dose will be in the range of from about 0.5 to about 100 mg/kg, e.g., from about 10 to about 75 mg/kg of body weight per day, most preferably in the range of 15 to 60 mg/kg/day. (p.17, l.14-18.) Regarding Claims 34-35 and 37-38, Hammond et al. teach treating cancer in an animal comprising administering a compound of Formula (I) to the animal, wherein the cancer is a solid tumor or a hematological cancer, wherein the cancer is breast cancer, colon cancer, or brain cancer. (Claims 30-32.) Hammond et al. teach the compound of Example 1, i.e. 1-bromo-1,1-difluoro-non-2-yn-4-ol [claimed “XB05”], was screened against a panel of 60 human tumor cell lines, which screening revealed the compound was potent and the compound was highly active in breast, prostate, colon, and brain (CNS) tumor cells.  Regarding Claim 36, one of the most sensitive cell types was breast cancer, with all seven of the cell lines (including a doxorubicin-resistant line) having GI50 values in the 10-66 nM range. (p.20, l.21 to p.21, l.9; Figure 1.) Hammond et al. teach preparing the compound of Example 1, i.e. 1-bromo-1,1-difluoro-non-2-yn-4-ol [claimed “XB05”], at 100 mg/mL or 50 mg/mL in DMSO and diluting 1:10 with sterile PBS and treating mice bearing A549 human non-small cell lung cancer xenografts with intraperitoneal injections of 100 mL of these solutions, equivalent to 25 mg/kg or 50 mg/kg, five times per week (once per day).  The tumors grew slower in the treated mice compared to controls. (col.14, l.14-50; Figures 2A and 2B; p.22, l.5 to p.23, l.6.)

Teachings of BATES ET AL.
	Bates et al. teach methods for predicting efficacy of a DNA (cytosine-5)-methyltransferase 1 (DNMT1) inhibitor treatment in a subject having a cancer, methods of identifying a subject having a cancer that is more likely to respond to a DNMT1 inhibitor treatment, and methods of selecting a treatment for a subject having a cancer that include determining a level of SOX9 in a sample containing cells from a subject having a cancer. Also provided are methods of treating a subject having a cancer that include selectively administering a DNMT1 inhibitor to a subject having cancer determined to have an elevated level of SOX9 in a sample containing cells from the subject compared to a reference level. (Abstract.) Bates et al. teach cancer drug development has undergone massive changes during the past decade, largely as a result of targeted therapies that have stemmed from increased understanding of the molecular aspects of cancer. Moreover, we can now assess the molecular driving forces behind each patient's cancer, offering possibilities for individually tailored therapies. (p.1, [0001].) Despite advances in the pace of molecular target identification and drug discovery, translation to safe and effective therapies remains challenging. Rates of attrition in cancer drug development are alarmingly high with estimates that at least 80% of oncology drugs entering Phase I clinical trials will not make it to market. Consequently, the cost of drug development is skyrocketing and a recent analysis set the price of bringing a new drug to market at $0.8-1.0 billion. To address these issues, experts and regulatory agencies have called for increased use of biomarkers in cancer drug development. (Id.) Bates et al. teach the present invention provides a method for identifying a patient suffering from cancer who will respond to treatment with XB05 (BX11) and related compounds including the steps of providing a sample of cancer cells isolated from said patient and analyzing said cells for SOX9 expression, wherein if SOX9 is expressed in said patient will respond to said treatment. (p. 1, [0006].) Bates et al. teach the DNMT1 inhibitor treatment comprises the administration of one or more DNMT1 inhibitors of Formula I, which are the identical compounds of Formula I taught in Hammond et al. and recited in the instant claims.  (p.1, [0008] to p.2, [0013].) Regarding Claims 1-26, Bates et al. teach the same R1 and R2 substituents and the same species recited in Claim 26. (p.1, [0008] to p.2, [0014]; p.7, [0082]-[0089].) Regarding Claims 27-29 and 32, Bates et al. teach the DNMT1 inhibitor treatment includes the administration of one or more DNMT1 inhibitors to a mammal (e.g., a human) (e.g., one or more of any of the DNMT1 inhibitors described herein). In some embodiments, the mammal is a human (e.g. a human having a cancer, e.g., any of the cancers described herein). (p.9, [0096].) The one or more DNMT1 inhibitors is administered by oral, intravenous, intaarterial, intramuscular, intraperitoneal, or subcutaneous administration. In some embodiments where two or more DNMT1 inhibitors are administered to the subject, they are administered as separate compositions (e.g., via the same or a different route of administration (e.g., any of the routes of administration described herein or known in the art). In some embodiments where two or more DNMT1 inhibitors are administered to the subject, the two or more DNMT1 inhibitors are administered in the same composition. (p.9, [0097].) Regarding Claim 31, Bates et al. teach the amount of a DNMT1 inhibitor administered to the subject (or the amount of each DNMT1 inhibitor when more than one DNMT1 inhibitor is administered to the subject) in a single dose is, e.g., between 1 mg to 800 mg, 1 mg to 700 mg, 1 mg to 600 mg, 1 mg to 500 mg, 10 mg to 400 mg, 10 mg to 300 mg, 10 mg to 200 mg, 10 mg to 100 mg, 10 mg to 50 mg, 1 mg to 50 mg, 1 mg to 100 mg, 100 mg to 200 mg, 200 mg to 300 mg, 300 mg to 400 mg, 400 mg to 500 mg, 500 mg to 600 mg, and 600 mg to 800 mg. (p.9, [0098].) Bates et al. teach the methods described herein include determining a level of SOX9 (e.g., SOX9 protein or SOX9 nucleic acid (e.g., mRNA)) in a sample containing cells from a subject having cancer. In some embodiments, the sample is a biopsy sample of tissue from the subject. In some embodiments, the sample contains one or more cancer cells. In some embodiments, the sample contains prostate tissue or breast tissue. (p.10, [0107].) Bates et al. demonstrate that XB05a is therapeutically effective in vivo in the treatment of colon cancer tumors (Example 6) and prostate cancer tumors (Example 10). Bates et al. teach the prostate cell lines that are commercially available (DU145, PC-3, LNCaP, MDA-PCa-2b, RWPE-1, RWPE-2) will be surveyed to evaluate levels of SOX9 protein by Western blotting, SOX9 mRNA by qRT-PCR, and SOX9 localization by immunofluorescence. The response of these cells to XB05 (BX11) and XB05a (BX12) are assessed in terms of antiproliferative effects (MTT assay), clonogenic survival, and cell death induction. (p.16, [0181].)

	Both Hammond et al. (WO ‘077) and Bates et al. (US ‘381) differ from the instant claims only in that they do not disclose determining a level of MGST1 in a sample comprising cancer cells from the animals having cancer and treated with the compounds of Formula (I) described therein. Bates et al., however, does teach experts and regulatory agencies have called for increased use of biomarkers in cancer drug development and teach determining a level of such a biomarker (SOX9) in a sample comprising cancer cells from an animal having a cancer prior to administering a compound of Formula (I). 

	The following prior art references are cited as evidence of the common knowledge in the art that MGST1 was a known biomarker expressed in cancer cells.

Teachings of MENG ET AL.
	Meng et al. teach a kit for the prognosis of colorectal cancer, which includes reagents related in detecting the expression level of any one or more genes of the following five genes: BST1; MGST1; HP; RCAN3; and SRA1. The reagents are used to detect the expression level of any one or more of the above five genes in the preparation of a kit for the prognosis of colorectal cancer. (Abstract.) Meng et al. teach the present invention provides a method for detecting gene expression in a human sample, especially human blood sample, comprising: (1) determining the level of RNA transcribed from any one or more genes in a blood sample of a subject selected from the following group of genes: BST1, MGST1, HP, RCAN3, and SRA1, and (2) detecting the gene expression in the blood sample of the subject. (p.1, [0018].) Meng et al. teach collecting peripheral blood samples from 141 cases of colorectal cancer patients (CRCs) determined by clinical pathological diagnosis and detecting expression of, inter alia, MGST1, in the samples.  Meng et al. teach the expression amount of MGST1 gene was significantly correlated to the prognosis of colorectal cancer patients (P=0.01). The high expression of this gene will increase the risk of death of colorectal cancer patients. The risk ratio was 4.5, indicating that the increase of each unit in the expression amount of this gene will increase the risk of death of patients by 4.5 times. (Examples 1-3; p.7, [0115]-[0116].)

Teachings of CHAIB ET AL.
	Chaib et al. teach cDNA microarray technology allows the “profiling” of gene expression patterns for virtually any cellular material.  In this study, Chaib et al. teach applying cDNA microarray technology to profile changes in gene expression associated with human prostate tumorigenesis.  RNA prepared from normal and malignant prostate tissue was examined for the expression levels of 588 human genes.  Chaib et al. teach the expression patterns for 8 of 15 genes have been reported previously in prostate tissues, but those of seven genes are reported here for the first time (MLH1, CYP1B1, RFC4, EPHB3, MGST1, BTEB2, MLP). (Abstract.) Regarding Claim 1, Chaib et al. teach determining a level of MGST1 in a sample comprising cancer cells from humans having prostate cancer and teach that MGST1 is upregulated in malignant prostate cancer tissue compared to normal tissues. (“Materials and Methods”; Table 1; Table 2; p.50, right column, first full paragraph.)

Teachings of LINNERTH ET AL.
	Linnerth et al. teach DNA microarray analysis of lung tumors arising in MMTV-IGF-II transgenic mice showed 9 genes consistently elevated in the murine lung tumors. Western blot analyses confirmed that several of these proteins were elevated in the lung tumors and immunohistochemical analyses identified 3 proteins, microsomal glutathione-S-transferase 1 (Mgst1), cathepsin H and syndecan 1 as being consistently elevated in the murine lung tumors compared to non-tumor bearing transgenic lung tissue and normal lung tissue surrounding the tumor. These 3 proteins were also elevated in human lung adenocarcinoma and squamous cell carcinomas. (Abstract.) Regarding Claim 1, Linnerth et al. teach determining a level of MGST1 in a sample comprising cancer cells from humans having lung cancer and teach that MGST1 is upregulated in human lung adenocarcinoma and squamous cell carcinomas. (“Materials and Methods”; Table 1; page 979, left column, “Immunohistochemistry of human lung tumors”; Table III.)

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).


Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
A person of ordinary skill in the art at the time the application was filed would have a reasonably expectation of success that 1) a level of MGST1 in a sample comprising cancer cells from an animal having cancer could be readily and predictably determined (Meng et al., Chaib et al., and Linnerth et al.) and 2) administering one or more compositions comprising a compound of Formula (I) to an animal having cancer would be therapeutically effective in treating cancer (Hammond et al. (WO ‘077) and Bates et al. (US ‘381)).
Claims 1-30, 32-35, and 37-38 require:
-    determining a level of MGST1 (microsomal glutathione S-transferase) in a sample comprising cancer cells from an animal having a cancer; and
-    administering one or more compositions comprising a compound of Formula (I):

    PNG
    media_image4.png
    38
    209
    media_image4.png
    Greyscale

after comparing the level of MGST1 to that of a control sample, wherein R1 and R2 are defined in Claim 1. Determining a level of MGST1 in samples comprising cancer cells from animals having cancer was well-known in the art.  Indeed, MGST1 was known to be overexpressed in at least patients having colon cancer (Meng et al.), prostate cancer (Chaib et al.), and lung cancer (Linneth et al.).  All of Meng et al., Chaib et al., and Linneth et al. teach methods of determining a level of MGST1 in samples comprising cancer cells from animals or humans having cancer and using such levels as biomarkers of cancer in such animals or humans having cancer.  Administering one or more compositions comprising a compound of Formula (I) to animals or humans having cancer was also well-known in the art as evidenced by Hammond et al. and Bates et al.  Bates et al. in fact provide a method for identifying a patient suffering from cancer who will respond to treatment with XB05 (BX11) and related compounds including the steps of providing a sample of cancer cells isolated from said patient and analyzing said cells for SOX9 expression.  Accordingly, a person of ordinary skill in the art would have found it obvious to use microarray analysis of samples containing cancer cells from subjects to assess biomarker expression levels such as MGST1, SOX9, etc., and administer a compound of Formula (I) to a subject having cancer.  As MGST1 was known to be overexpressed in at least patients having colon cancer (Meng et al.), prostate cancer (Chaib et al.), and lung cancer (Linneth et al.) and prostate cancer and colon cancer are particularly exemplified as cancers compounds of Formula (I) are effective against (Hammond et al.), a person of ordinary skill in the art would expect a compound of Formula (I) to be effective in treating prostate cancer or colon cancer having “a level of MGST1”.
	Claim 31 requires the compound of at least one of the one or more compositions is administered to the animal in an amount of from about 0.005 mg/kg animal body weight to about 50 mg /kg animal body weight. Hammond et al. teach a suitable dose will be in the range of from about 0.5 to about 100 mg/kg, e.g., from about 10 to about 75 mg/kg of body weight per day, most preferably in the range of 15 to 60 mg/kg/day (page 17, lines 14-18) and Bates et al. teach the amount of a DNMT1 inhibitor administered to the subject (or the amount of each DNMT1 inhibitor when more than one DNMT1 inhibitor is administered to the subject) in a single dose is, e.g., between 1 mg to 800 mg, 1 mg to 700 mg, 1 mg to 600 mg, 1 mg to 500 mg, 10 mg to 400 mg, 10 mg to 300 mg, 10 mg to 200 mg, 10 mg to 100 mg, 10 mg to 50 mg, 1 mg to 50 mg, 1 mg to 100 mg, 100 mg to 200 mg, 200 mg to 300 mg, 300 mg to 400 mg, 400 mg to 500 mg, 500 mg to 600 mg, and 600 mg to 800 mg (page 9, [0098]).
	Claim 36 requires the cancer is a chemo-resistant cancer or cancer therapy-resistant cancer. Hammond et al. teach one of the most sensitive cell types was breast cancer, with all seven of the cell lines (including a doxorubicin-resistant line) having GI50 values in the 10-66 nM range (page 20, line 21 to page 21, line 9; Figure 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to determine a level of MGST1 (microsomal glutathione S-transferase) in a sample comprising cancer cells from an animal having a cancer; and administer one or more compositions comprising a compound of Formula (I).  
The combined teachings of the cited prior art show that Applicants did not invent determining levels of MGST1 in samples comprising cancer cells from animals having a cancer (Meng et al., Chaib et al., and Linneth et al.) and did not invent compounds of Formula (I) or their administration to subjects having cancer (Hammond et al. and Bates et al.).  As MGST1 was known to be overexpressed in samples comprising cancer cells from patients having the same cancers taught to be effectively treated by compounds of Formula (I), e.g., colon cancer, prostate cancer, and lung cancer, and as assessing biomarkers in samples of tumor tissue was routine and commonplace in the art, it would have been obvious to a person of ordinary skill in the art to use such routine methods of assessing MGST1 levels in tissue samples from subjects with cancer and administering a compound of Formula (I) as a therapeutic treatment to such subjects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over i) claims 1-36 of U.S. Patent No. 8,207,381 and ii) claims 1-19 of U.S. Patent No. 8,703,829, both in view of HAMMOND ET AL. (WO 2008/098077 A2; Published August 14, 2008), MENG ET AL. (US 2016/0177399 A1; Published Jun. 23, 2016), CHAIB ET AL. (Neoplasia, 2001, vol. 3, no. 1, pages 43-52), and LINNERTH ET AL. (Int. J. Cancer, 2005, vol. 114, pages 977-982). 
The ‘381 patent claims recite the same compounds of Formula (I) and Formula (II) recited in the instant claims (Claims 1-26 and 28-30), pharmaceutical compositions comprising such compounds of Formula (I) (Claim 27), and methods for treating cancer in an animal in need thereof, wherein the cancer is selected from the group consisting of breast cancer, prostate cancer, colon cancer and brain tumor, which method comprises administering a treatment effective amount of such compounds (Claims 31, 33, and 35).
The ‘829 patent claims recite methods of treating cancer in an animal comprising administering to the animal a compound of Formula (II), which is the same compound of Formula (II) recited in the instant claims, which compounds of Formula (II) anticipate the claimed genus of Formula (I), wherein the cancer is breast cancer, prostate cancer, colon cancer, brain cancer, or non-small cell lung cancer.  See Claims 1-4.
The ‘381 and ‘829 patent claims differ from the instant claims in so far as they do not recite determining levels of MGST1 in samples comprising cancer cells from animals having a cancer.
The following prior art references are cited as evidence of the common knowledge in the art that MGST1 was a known biomarker expressed in cancer cells.
	Meng et al. teach a kit for the prognosis of colorectal cancer, which includes reagents related in detecting the expression level of any one or more genes of the following five genes: BST1; MGST1; HP; RCAN3; and SRA1. The reagents are used to detect the expression level of any one or more of the above five genes in the preparation of a kit for the prognosis of colorectal cancer. See Abstract. Meng et al. teach the present invention provides a method for detecting gene expression in a human sample, especially human blood sample, comprising: (1) determining the level of RNA transcribed from any one or more genes in a blood sample of a subject selected from the following group of genes: BST1, MGST1, HP, RCAN3, and SRA1, and (2) detecting the gene expression in the blood sample of the subject. See page 1, [0018]. Meng et al. teach collecting peripheral blood samples from 141 cases of colorectal cancer patients (CRCs) determined by clinical pathological diagnosis and detecting expression of, inter alia, MGST1, in the samples.  Meng et al. teach the expression amount of MGST1 gene was significantly correlated to the prognosis of colorectal cancer patients (P=0.01). The high expression of this gene will increase the risk of death of colorectal cancer patients. The risk ratio was 4.5, indicating that the increase of each unit in the expression amount of this gene will increase the risk of death of patients by 4.5 times. See Examples 1-3; page 7, [0115]-[0116].
	Chaib et al. teach cDNA microarray technology allows the “profiling” of gene expression patterns for virtually any cellular material.  In this study, Chaib et al. teach applying cDNA microarray technology to profile changes in gene expression associated with human prostate tumorigenesis.  RNA prepared from normal and malignant prostate tissue was examined for the expression levels of 588 human genes.  Chaib et al. teach the expression patterns for 8 of 15 genes have been reported previously in prostate tissues, but those of seven genes are reported here for the first time (MLH1, CYP1B1, RFC4, EPHB3, MGST1, BTEB2, MLP).  See Abstract. As per Claim 1, Chaib et al. teach determining a level of MGST1 in a sample comprising cancer cells from humans having prostate cancer and teach that MGST1 is upregulated in malignant prostate cancer tissue compared to normal tissues.  See “Materials and Methods”; Table 1; Table 2; page 50, right column, first full paragraph. 
	Linnerth et al. teach DNA microarray analysis of lung tumors arising in MMTV-IGF-II transgenic mice showed 9 genes consistently elevated in the murine lung tumors. Western blot analyses confirmed that several of these proteins were elevated in the lung tumors and immunohistochemical analyses identified 3 proteins, microsomal glutathione-S-transferase 1 (Mgst1), cathepsin H and syndecan 1 as being consistently elevated in the murine lung tumors compared to non-tumor bearing transgenic lung tissue and normal lung tissue surrounding the tumor. These 3 proteins were also elevated in human lung adenocarcinoma and squamous cell carcinomas. See Abstract. As per Claim 1, Linnerth et al. teach determining a level of MGST1 in a sample comprising cancer cells from humans having lung cancer and teach that MGST1 is upregulated in human lung adenocarcinoma and squamous cell carcinomas.  See “Materials and Methods”; Table 1; Table 2; page 50, right column, first full paragraph. See “Materials and Methods”; Table 1; page 979, left column, “Immunohistochemistry of human lung tumors”; Table III.
	Determining a level of MGST1 in samples comprising cancer cells from animals having cancer was well-known in the art.  Indeed, MGST1 was known to be overexpressed in at least patients having colon cancer (Meng et al.), prostate cancer (Chaib et al.), and lung cancer (Linneth et al.).  All of Meng et al., Chaib et al., and Linneth et al. teach methods of determining a level of MGST1 in samples comprising cancer cells from animals or humans having cancer and using such levels as biomarkers of cancer in such animals or humans having cancer.  
A person of ordinary skill in the art would have found it obvious to use microarray analysis of samples containing cancer cells from subjects to assess biomarker expression levels such as MGST1 and administer a compound of Formula (I) or Formula (II) to a subject having cancer.  As MGST1 was known to be overexpressed in at least patients having colon cancer (Meng et al.), prostate cancer (Chaib et al.), and lung cancer (Linneth et al.) and prostate cancer, colon cancer, and non-small cell cancers are expressly claimed in the ‘381 and ‘829 patents, a person of ordinary skill in the art would expect a compound of Formula (I) or Formula (II) to be effective in treating prostate cancer, colon cancer, and non-small cell cancers having a level of MGST1.
While the ‘381 and ‘829 patents do not recite particular administration routes or doses, Hammond et al. teach the compounds of Formula (I) and Formula (II) can be formulated as pharmaceutical compositions and administered to a mammalian host, such as a human patient, in a variety of forms adapted for the chosen route of administration, e.g., orally or parenterally, by intravenous, intramuscular, topical, or subcutaneous routes (page 14, lines 5-8; Claim 33) and teach a suitable dose will be in the range of from about 0.5 to about 100 mg/kg, e.g., from about 10 to about 75 mg/kg of body weight per day, most preferably in the range of 15 to 60 mg/kg/day (page 17, lines 14-18).
At bottom, Applicants already have broad patent protection for administering any compound of Formula (I) or Formula (II) to any animal having breast cancer, prostate cancer, colon cancer, brain cancer, or non-small cell lung cancer, in any amounts, and by any administration route.  Applicants are not entitled to extend that patent protection by merely adding an obvious step of determining a level of MGST1 in a sample comprising cancer cells from such animals prior to administering a compound of Formula (I) or Formula (II).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038